BY THE COURT.
The character of the plaintiff in a slander *452suit, is directly in issue upon not guilty; 1 Maule & Sel. 284; 5 O. 225. Unless it be assumed that a common strumpet is held in this community as a fair or good character, entitled to as great damages as a lady above suspicion, evidence of the plaintiff’s being such was admissible. But, however that may be, the court erred in rejecting the question on cross examination, which had, for its sole object, to ascertain the character of the words spoken. The judgment is reversed, and the cause remanded.